Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered. 

Response to Amendment
Applicant’s submission filed 12/18/2020 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1, 4-6, 8-17 & 19-27 are currently pending. 

Information Disclosure Statement
An information disclosure statement has not been received.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.  

Response to Arguments
With regard to the drawing objection 
Applicant’s submittal of revised drawing 9 & 10 addresses the details of the claimed counter torque hole in the side of the mounting block.  The drawing objection is withdrawn.

With regard to 103 rejection:
Applicant’s arguments are persuasive with regard to the rejection of the counter torque feature of Claims 1 & 16.  The teaching reference of Werner does not provide a clear and combinable teaching of the counter torque feature.  Applicant’s remaining arguments with respect to Claims 1, 4-6, 8-17 & 19-27 have been considered but are moot because the arguments are directed to references not used in the present rejection.

Applicant’s arguments and amendments with regard to Claims 1, 4-6, 8-17 & 19-27 have been considered in light of Mattingly in further view of Lan, Burns and Abdelgany. The arguments and amended claims do not overcome the prior art at the time of the filing of the invention.

Examiner Note: A feature disclosed in the specification [PGPUB 0059 & 0063] and not claimed is shown in Figures 4 & 8.  The feature of a 90º installation of the sensor bottom to the vertical inset side of the mounting pad wherein the sensor side is supported on a horizontal mounting pad providing a double stabilizing support for the vibration sensor. The features of Figures 4 & 8 are not taught by the art used in the present rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4-6, 8-17 & 19-27 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 & 16 recite the limitation “a vibration sensor vibrationally coupled to said component through said mounting block” which is unclear as to what “vibrationally coupled” structurally requires to meet the limitation.  It seems coupling the vibration sensor to the mounting block meets the claim and the term “vibrationally” is extraneous.
All dependent claims are rejected for their dependence on a rejected base claim.

Claim 16 recites “said mounting torque”, which is not previously recited and needs to distinguish itself from the counter torque by a previous introduction in Claim 16.  
All dependent claims are rejected for their dependence on a rejected base claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 


Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA , except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
The cited limitations have been interpreted under 35 U.S.C. 112(f), because they use a generic placeholder “means” coupled with functional language without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
 Since the claim limitations invoke 35 U.S.C. 112(f), the claims have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.

Claim(s)
Generic place holder “means”
Functional Language 
Interpretation from written description citations from PGPUB
1
a counter torque feature of said block
for receiving counter torque applied simultaneously when sensor mounting torque is applied to 20reduce total torque transmitted to said adhesive during mounting of said sensor
[0052 The mounting pad may include a torsional restraint feature such as a hole, a notch, or flat sides that can be used to apply counter-torque to the pad while a sensor is affixed to the mounting pad with a threaded fastener or while such a sensor is removed]  Examiner interprets the counter torque feature of said block can be a hole, a notch or flat sides on the block.
16
a counter torque feature of said block
[for] applying counter torque to said block using said counter torque feature in said block while simultaneously applying said mounting torque to said threaded fastener to secure said sensor on said block; thereby reducing total 25torque coupled to said adhesive mounting surface;
[0052 The mounting pad may include a torsional restraint feature such as a hole, a notch, or flat sides that can be used to apply counter-torque to the pad while a sensor is affixed to the mounting pad with a threaded fastener or while such a sensor is removed]  Examiner interprets the counter torque feature of said block can be a hole, a notch or flat sides on the block.

 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 etseq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

NOTE:  The 112(f) interpretation of a counter torque feature presents two structurally different embodiments.  Since the primary reference of Mattingly discloses both embodiments two 103 rejections are presented for apparatus Claims 1, 4-6 & 8-14.  Since the structures function differently two 103 rejections are presented for the method Claims 16-17, 19-23 & 27 .

Double Rejection of Apparatus Claims 1, 4-6 & 8-14.

First rejection of apparatus claims (Mattingly embodiment Fig. 3 with torque feature interpreted as flat sides in accordance with Claim Interpretation under 112(f) as discussed above).

Claims 1, 5-6, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mattingly (US 20140208876; “Mattingly”) in view of Lan (US 20170009936: ”Lan”).

Claim 1.  Mattingly discloses a mounting pad (Fig. 3: mounting adapter 20 with adhesive) for attachment of a sensor (Fig. 3: sensor pod 10) to a component [0035 higher level assembly] for 5an analysis [0036 The sensors comprising sensor pod 10 may be designed to test for various different things and have various different sensitivities. For example, a sensor pod 10 may embody a sensor designed to measure pressure, temperature, movement, acceleration, gas detection, or any number of other types of qualities], said mounting pad (Fig. 3: mounting adapter 20 with adhesive) comprising: a block (Fig. 3: block 20) having an adhesive mounting surface prepared for adhesive mounting [0035 & 0045 Additionally the pod and mounting adaptor may be combined with a variety of mounting studs and adhesives for securing to the final structure] of said block (Fig. 3: block 20) to said component [0035 higher level assembly] by application of adhesive therebetween [0035 & 0045]; said mounting pad (Fig. 3: mounting adapter 20 with adhesive) further including said adhesive [0035 & 0045], said adhesive bonded to said block and to said component [0035 & 0045 adhesively connected to a higher level assembly] for; 10said block (Fig. 3: mounting adapter 20) having a sensor attachment surface (Fig. 3: vertical interface 15) for receiving attachment of said sensor (Fig. 3: sensor pod 10) to said block (Fig. 3: block 20), said block (Fig. 3: block 20) forming a threaded hole (Fig. 3: threaded hole 15 in vertical portion of block 20) for attachment of said sensor (Fig. 3: sensor pod 10) to said block (Fig. 3: block 20)[0032, 0035 & 0045], said threaded hole (Fig. 3: threaded hole 15 in vertical portion of block 20) having an opening (Fig. 3: threadede 15 open to sensor pod 10 has a closed bottom) on said sensor attachment surface (Fig. 3: sensor pod attachment surface 14) [0032 FIG. 3, the complementary standard ;; said mounting pad (Fig. 3: mounting adapter 20) further comprising a counter torque feature (Fig. 3: shape of the block bottom 20 has parallel sides for using a wrench for torque control) of said block (Fig. 3: block 20) for receiving counter torque applied simultaneously when sensor mounting torque is applied [0041 mounting adapter 20 includes a hexagonal structure to allow it to easily interface with a standard wrench. A standard wrench may tighten the hex on the sensor pod 10 into the mounting adapter 20 or a torque tool may be provided with the sensor kit. mounting adapter 20 may have other types of interfaces that allow mounting adapter 20 to be easily installed with any type of tool. As just one example, mounting adapter 20 may have a screw driver interface] to 20reduce total torque transmitted to said adhesive during mounting [0035 & 0045] of said sensor (Fig. 3: sensor pod 10) [These functional limitations are also an inherent characteristic of Mattingly’s device as the hexagonal structure is configured to receive any counter torque applied simultaneously when sensor mounting torque is applied to reduce total torque transmitted to the adhesive mounting e.g. when a wrench is used to maintain the pad in place (counter torque allowing torque to be transmitted to the wrench rather than the mounting adhesive) and the sensor is threaded relative to the mounting pad, See MPEP 2114.I.; Furthermore, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Mattingly’s counter torque feature meets the structural limitations of the claim (see 112(f) interpretation above), therefore teaching the instant claim limitations, See MPEP 2114.II.]; wherein said sensor (Fig. 3: sensor pod 10); is a vibration sensor [0036] vibrationally coupled [0048] to said component [0035 higher level assembly] through said mounting block (Fig. 3: bottom block 20) and said analysis is a vibration analysis relating to vibration of said component [0048  with varying sensitivities 

Mattingly does not explicitly disclose:
1 ) the mounting pad further includes a safety restraint having a first portion and a second portion.
2) the first portion attached to said block and said second portion attached to said component and the safety restraint thereby limiting movement of said block relative to said component in an event of mounting failure without preventing said event.

With regard to 1) In an alternative embodiment as seen in Figure 8, Mattingly teaches a mounting pad (106) further including a safety restraint (lock wire attached via 16) [0030] having a first portion (portion of lock wire in 16), said first portion (Fig. 3: 16 holes for lock wire attachment on the first portion), attached to said block (block portion of 106).

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Mattingly’s embodiment of Figure 3 so that the mounting pad includes a safety restraint having a first portion, said first portion attached to said block for the benefit of providing secondary retention, as taught by Mattingly [0030], thus preventing loss of the block should it become detached and ensuring the detached block does not interfere with other components should it become detached. 
 

With regard to 2) Lan teaches a safety restraint (Fig. 3, 33) having a first portion (Fig. 3,  331 attached to 12 & 10) and a second portion (Fig. 3, 332 attached to 2) said first portion (331) attached to said block (12 & 10), and said second portion (332) attached to said component (2 & W); said safety restraint (33) thereby limiting [0163] (Fig. 5) movement of said block (12 & 10), relative to said component (2 & W) after an event of an adhesive failure [0163 accidentally falls down in a usage process due to a condition that the adhering portion 11 without preventing said event (i.e. the safety restraint only becomes functional after the event)  [0163].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Lan’s safety connecting member (e.g. safety restraint wire) for a secondary securing of Mattingly’s mounting block assembly (assembly of the mounting block and the mounted object)  to Mattingly’s component thus limiting movement of said block relative to said component after an event of an adhesive failure of said adhesive, without preventing said event for the benefit of improving reliability of the mounted object  by securing the object from being damaged in the event of a failure of a primary bonding to the component and because the second connecting member also improves the safety to any other object in a potential flight or fall path of the mounting block assembly by restraining the mounting block assembly if a primary bond fails [Lan 0006].

(2) Second rejection of apparatus claims (rejection is based on Mattingly embodiment Fig. 3 where the torque feature is a hole 13 for inserting a screwdriver or a bolt connecting the pad and component in accordance with Claim Interpretation under 112(f) as discussed above). 

Claims 1, 5-6, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mattingly (US 20140208876; “Mattingly”) in view of Lan (US 20170009936: ”Lan”).

Claim 1.  Mattingly discloses a mounting pad (Fig. 4: mounting adapter 20 with adhesive) for attachment of a sensor (Fig. 3: sensor pod 10) to a component [0035 higher level assembly] for 5an analysis [0036 The sensors comprising sensor pod 10 may be designed to test for various different things and have various different sensitivities. For example, a sensor pod 10 may embody a sensor designed to measure pressure, temperature, movement, acceleration, gas detection, or any number of other types of qualities], said mounting pad (Fig. 3: mounting adapter 20 with adhesive) comprising: a block (Fig. 3: block 20) having an adhesive mounting surface prepared for adhesive mounting [0035 & 0045 Additionally the pod and mounting adaptor may be combined with a variety of mounting studs and adhesives for securing to the final structure] of said block (Fig. 3: block 20) to said component [0035 higher level assembly] by application of adhesive therebetween [0035 & 0045]; said mounting pad (Fig. 3: mounting adapter 20 with adhesive) further including said adhesive [0035 & 0045], said adhesive bonded to said block and to said component [0035 & 0045 adhesively connected to a higher level assembly] for; 10said block (Fig. 3: mounting adapter 20) having a sensor attachment surface (Fig. 3: vertical interface 15) for receiving attachment of said sensor (Fig. 3: sensor pod 10) to said block (Fig. 3: block 20), said block (Fig. 3: block 20) forming a threaded hole (Fig. 3: treaded hole 15 in vertical portion of block 20) for attachment of said sensor (Fig. 3: sensor pod 10) to said block (Fig. 3: block 20)[0032, 0035 & 0045], said threaded hole (Fig. 3: treaded hole 15 in vertical portion of block 20) having an opening (Fig. 3: threshed hole 15 open to sensor pod 10 has a closed bottom) on said sensor attachment surface (Fig. 3: sensor pod attachment surface 14) [0032 FIG. 3, the complementary standard interface 15 allows the pod 10 to be coupled to the mounting adapter 20 by screwing them together. In general, the complementary standard interface 15 may be any type of interface that mates with the standard sensor interface 14 of the sensor pod 10];; said mounting pad (Fig. 3: mounting adapter 20) further comprising a counter torque feature (Fig. 3: hole 13) of said block (Fig. 3: block 20) for receiving counter torque applied simultaneously when sensor mounting torque is applied [0041 mounting adapter 20 may have other types of interfaces that allow mounting adapter 20 to be easily installed with any type of tool. As just one example, mounting adapter 20 may have a screw driver interface] or [0033-0035   mounting adapter 20 may have a threaded hole or threaded shaft on its bottom to allow mounting directly to a higher level assembly … Additionally the pod and mounting adaptor may be combined with a variety of mounting studs and adhesives for securing to the final structure] to 20reduce total torque transmitted to said adhesive during mounting [0041 installations of pad 20 held while sensor of said sensor (Fig. 3: sensor pod 10) [These functional limitations are also an inherent characteristic of Mattingly’s device as the holes in the mounting pad are configured to receive any counter torque applied simultaneously when sensor mounting torque is applied to reduce total torque transmitted to the adhesive mounting e.g. when studs are used to maintain the pad in place (counter torque allowing torque to be transmitted to the studs rather than the mounting adhesive) and the sensor is threaded relative to the mounting pad, See MPEP 2114.I.; Furthermore, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Mattingly’s counter torque feature meets the structural limitations of the claim (see 112(f) interpretation above), therefore teaching the instant claim limitations, See MPEP 2114.II.]; wherein said sensor (Fig. 3: sensor pod 10) is a vibration sensor [0036] vibrationally coupled [0048] to said component [0035 higher level assembly] through said mounting block (Fig. 3: bottom block 20) and said analysis is a vibration analysis relating to vibration of said component [0048  with varying sensitivities may be mounted within one mounting adapter 20 for tailoring to more specific needs, such as in vibration sensing]. 

Mattingly does not explicitly disclose: 
the mounting pad further includes a safety restraint having a first portion and a second portion. 
the first portion attached to said block and said second portion attached to said component; said safety restraint thereby limiting movement of said block relative to said component in an event of mounting failure without preventing said event.

With regard to 1) In an alternative embodiment as seen in Figure 8, Mattingly teaches a mounting pad (106) further including a safety restraint (lock wire attached via 16) [0030] having a first portion (portion of lock wire in 16), said first portion (Fig. 3: 16 holes for lock wire attachment on the first portion), attached to said block (block portion of 106).

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Mattingly’s embodiment of Figure 3 so that the mounting pad includes a safety restraint having a first portion, said first portion attached to said block for the benefit of providing secondary retention, as taught by Mattingly [0030], thus preventing loss of the block should it become detached and ensuring the detached block does not interfere with other components should it become detached. 


With regard to 2) Lan teaches a safety restraint (Fig. 3, 33) having a first portion (Fig. 3,  331 attached to 12 & 10) and a second portion (Fig. 3, 332 attached to 2) said first portion (331) attached to said block (12 & 10), and said second portion (332) attached to said component (2 & W); said safety restraint (33) thereby limiting [0163] (Fig. 5) movement of said block (12 & 10), relative to said component (2 & W) after an event of an adhesive failure [0163 accidentally falls down in a usage process due to a condition that the adhering portion 11 comes loose from the wall W] without preventing said event (i.e. the safety restraint only becomes functional after the event)  [0163].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Lan’s safety connecting member (e.g. safety restraint wire) for a secondary securing of Mattingly’s mounting block assembly (assembly of the mounting block and the mounted object)  to Mattingly’s component thus limiting movement of said block relative to said component after an event of an adhesive failure of said adhesive, without preventing said event for the benefit of improving reliability of the mounted object  by securing the object from being damaged in the event of a failure of a primary bonding to the component and because the second connecting member also improves the safety to any other object in a 

Claim 5. Dependent on the mounting pad as recited in both of the rejections of claim 1. Mattingly further discloses a threaded hole (Fig. 3: threaded hole 15) has a closed end (Fig. 3: threaded hole 15 is closed at the bottom).  

Claim 6.  Dependent on the mounting pad as recited in both of the rejections of claim 1. Mattingly’s alternative embodiment teaches the safety restraint is attached to said block (via holes 16 in 106)(Figure 8) by passing through a hole (16) through said block (Figure 8) with openings not fully obscured by said component or said sensor (neither the component nor the sensor obscure the holes as seen in Figure 8)  when said block () is attached to said component and said sensor (rendered obvious according to the rejection of Claim 1 above); and said safety restaint comprises a safety wire (lock wire) [0030]

Claim 9. Dependent on the mounting pad as recited in both of the rejections of claim 1.   
Mattingly further discloses the counter torque feature of said block (Figs. 3 & 4 polygon and hexagon bodies 20) comprises two parallel flat surfaces of said block (Figs. 3 & 4: element 20 has opposing parallel surfaces and is hexagonally shaped) [0041] perpendicular (Figs. 3 & 4: 20 sides are perpendicular to top attachment 15 surface) to said sensor attachment surface (Figs. 3 & 4: top attachment 15 surface), and adapted for use with a wrench said wrench for applying said counter torque [0041].

Claim 10. Dependent on the mounting pad as recited in claim 9. Mattingly further discloses the block (Fig. 4: block 20) is hexagonal (Fig. 4 element 20 can be polygonal including  and said two parallel flat surfaces are two faces (Figs. 3 & 4: body 20 has at base opposing parallel flat surfaces) of said hexagonal block [0045]. 

Claim 1511. Dependent on the mounting pad as recited in both of the rejections of claim 1.  Mattingly further discloses the sensor attachment surface (Fig. 3 bottom surface of attachment 15 parallel to bottom of block 20) is parallel to said adhesive mounting surface (Fig. 3: bottom of block 20 has adhesive surface).  
 
Claim 12. Dependent on the mounting pad as recited in both of the rejections of claim 1. Mattingly further discloses said block consists of a single solid piece (Figure 3).

Mattingly’s embodiment of Figure 3 fails to expressly disclose: 
the sensor attachment surface is perpendicular to said first adhesive mounting surface.

In the embodiment of Figure 6, Mattingly teaches the sensor attachment surface is perpendicular to said first adhesive mounting surface (embodiment of Fig. 6 sensor on side of block which is perpendicular to the bottom adhesive mounting).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Mattingly’s embodiment of Fig. 6 with side mount of a sensor with Mattingly’s as modified block because it increases the quality and commercial use of the device by providing assorted orientations of a sensor to meet a measuring requirement of a device in various axes and to meet unusual installation dimensions [Mattingly 0046].

5 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mattingly in view of Lan) and in further view of Nichol (US 4885707; “Nichol”).

Claim 4.  Dependent on the mounting pad as recited in both of the rejections of claim 1. Mattingly does not explicitly disclose said threaded hole is a threaded through hole through said block, said through hole having two openings with neither opening on said adhesive mounting surface.

Nichol teaches a multi-axis mounting block for accelerometers.  Nichol further teaches said threaded hole is a threaded through hole (99) through said block (100), said through hole having two openings (99) with neither opening on said adhesive mounting surface (100 bottom adhesive) [Col. 3 last ¶Col. 4 first ¶].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Nichol’s orientation of side mounting of a sensor with Mattingly’s as modified sensor mounting block because it improves the installation options of the sensor in awkward orientations.
 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mattingly in view of Lan (in both of the above rejections) and in further view of Abdelgany (US 20070131063; “Abdelgany”).

Claim 8. Dependent on the mounting pad as recited in both of the rejections of claim 1. Mattingly further discloses  said counter torque feature of10 said block (Fig. 3: block 20) comprises a counter torque hole [(13) formed into said block and not perpendicular to said sensor attachment surface (14) (Figures 2, 3).  

the counter torque hole formed into and not completely through said block.

Abdelgany teaches the counter torque feature (Fig. 16: Hole in mounting rod 7) [0052] of said block (7) comprises 5a counter torque hole (Fig. 16: Hole in mounting rod 7) formed into said mounting object (7) and not completely through said mounting object (Fig. 16: hole not all the way through block 7).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Abdelgany’s detachable counter torque screwdriver insertable into a side hole for applying counter torque as a handle arrangement as a placement arrangement for Mattingly’s torque hole in a side of a mounting block because providing a side counter torque hole improves the reliability of the mounting arrangement by stabilizing the mount during an opposing force interface installation and wherein stabilizing the mount improves the integrity of the installed device [Abdelgany 0007].
                                                                                                                                                                                                     
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mattingly in view of Lan and in further view of Ikeda (US 20070188045; “Ikeda”). 

Claims 13. Dependent on the mounting pad and method as recited in both of the rejections of claim 1. Mattingly further discloses an adhesive mounting (18 bottom plate)[0045 higher level assembly designed to receive a block shaped sensor assembly, usually by glue or epoxy].  Mattingly does not explicitly disclose a first surface has a pattern to improve adhesive bonding.

Ikeda teaches mounting a vibratory element to a mounting structure.  Ikeda further teaches a first surface has a pattern to improve adhesive bonding.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Ikeda's chemically etched grooves and adhesive attachment with Mattingly’s first surface to provide an improved vibrating vertical mount between two elements with grooves that yield structural multi-axis support to the connected elements [Ikeda 00237].

Claim 14. Dependent on the mounting pad as recited in claims 13. Mattingly does not explicitly disclose the pattern comprises groove 25cutouts. 

Ikeda teaches mounting a vibratory element to a mounting structure.  Ikeda further teaches the pattern comprises groove 25cutouts (Fig. 23, 201). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Ikeda's chemically etched grooves and adhesive attachment with Mattingly’s first surface to provide an improved vibrating vertical mount between two elements with grooves that yield structural multi-axis support to the connected elements [Ikeda 00237].

Claim 15. Dependent on the mounting pad as recited in the rejections of claim 1. Mattingly does not explicitly teach the adhesive mounting has a chemical treatment to improve adhesive bonding.

Ikeda teaches mounting a vibratory element to a mounting structure.  Ikeda further teaches the first surface (18 bottom) has a chemical treatment to improve adhesive bonding [0239 photolithography and crystal processing to cut grooves].



Double Rejection of Method Claims 16-17 & 19-27.

First rejection of the method claims (rejection is based on the counter torque feature interpreted as flat surfaces in accordance with Claim Interpretation under 112(f) as discussed above).

Claims 16-17, 19-23 & 27 are rejected under 35 U.S.C. 103 as being unpatentable over Mattingly (US 20140208876; “Mattingly”) in view of Lan (US 20170009936: ”Lan”).

Mattingly discloses a method for mounting (Fig. 3: mounting adapter 20 with adhesive) a sensor (Fig. 3: sensor pod 10) on a device [0035 higher level assembly] comprising steps in 5no particular order: forming a mounting pad block (Fig. 3: mounting adapter 20 with adhesive) for mounting said sensor (Fig. 3: sensor pod 10) on said device [0035 higher level assembly]; forming an adhesive mounting surface (Fig. 3: bottom of 20 has adhesive surface) [0035 & 0045],  on said block Fig. 3: mounting adapter 20 with adhesive) for adhesively mounting said block [0035 & 0045] to said device [0035 higher level assembly]; forming a sensor mounting surface (15) on said block (Fig. 3: mounting adapter 20 with adhesive); 10forming a threaded hole (Fig. 3: threaded hole 15 in vertical portion of block 20) in said block (Fig. 3: block 20) for fastening of said sensor (Fig. 3: sensor pod 10) on said sensor mounting surface (Fig. 3: bottom of 20 has adhesive surface); and mounting [0032 FIG. 3, the complementary standard interface 15 allows the pod 10 to be coupled to the mounting adapter 20 by screwing them together. In general, the complementary standard interface 15 may be any type of interface that mates with the standard sensor interface 14 of the sensor pod 10] said sensor (Fig. 3: sensor pod 10) on said block  (Fig. 3: block 20) by using said threaded hole  (Fig. 3: threaded hole structure 15)  for fastening of said sensor on said sensor mounting surface [0032]; adhesively mounting said block [0035 & 0045] on said device [0035 higher level assembly adhesively mounted];forming a counter torque feature (Fig. 3: shape of the block bottom 20 has parallel sides for using a wrench for torque control) in said block (Fig. 3: block 20) [0041 mounting adapter 20 includes a hexagonal structure to allow it to easily interface with a standard wrench. A standard wrench may tighten the hex on the sensor pod 10 into the mounting adapter 20 or a torque tool may be provided with the sensor kit. mounting adapter 20 may have other types of interfaces that allow mounting adapter 20 to be easily installed with any type of tool. As just one example, mounting adapter 20 may have a screw driver interface]; and said mounting said sensor further comprises applying counter torque to said block using said counter torque feature in said block [0041] while simultaneously applying said mounting torque to said threaded fastener to secure said sensor on said block [0029, 0041] (a wrench is used to tighten 10 into 20 [0041] where a wrench is used to interface with 20 [0041]; thereby reducing total torque coupled to said adhesive mounting surface (as a wrench holds 20 thus minimizing torque transmitted past 20) [0041]; wherein said sensor (Fig. 3: block 10) is a vibration sensor [0036] vibrationally coupled to said device [0035 higher level assembly] through said block (Fig. 3:  block 20) and said analysis is a vibration analysis [0048] relating to vibration of said device  [0035 higher level assembly] [0048  with varying sensitivities may be mounted within one mounting adapter 20 for tailoring to more specific needs, such as in vibration sensing].. 

Mattingly does not explicitly disclose:
a through hole in said bock, said through hole not penetrating said adhesive mounting surface.
threading a safety wire through said through hole and attaching said safety wire to said device.
the safety wire thereby limiting movement of said block relative to said device after an 20event of an adhesive failure of said adhesive, without preventing said event.


With regard to 1) Mattingly teaches in an alternative embodiment of Figure 8, forming a through hole (16) in a bock (106), said through hole not penetrating an adhesive mounting surface (bottom of 106 as seen in Figure 8); threading a safety wire through said through hole [0030].

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Mattingly’s embodiment of Figure 3 by forming a through hole in said bock, said through hole not penetrating said adhesive mounting surface; threading a safety wire through said through hole for the benefit of providing secondary retention, as taught by Mattingly [0030], thus preventing loss of the block should it become detached and ensuring the detached block does not interfere with other components should it become detached.

With regard to 2) In an alternative embodiment as seen in Figure 8, Mattingly teaches a mounting pad (106) further including a safety restraint (lock wire attached via 16) [0030] having a first portion (portion of lock wire in 16), said first portion (Fig. 3: 16 holes for lock wire attachment on the first portion), attached to said block (block portion of 106).

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Mattingly’s embodiment of Figure 3 so that the mounting pad includes a safety restraint having a first portion, said first portion attached to said block for the benefit of providing secondary retention, as taught by Mattingly [0030], thus preventing loss of the block should it become detached and ensuring the detached block does not interfere with other components should it become detached. 

With regard to 3) Lan teaches a safety wire (Fig. 3, 33) thereby limiting [0163] (Fig. 5) movement of said block (12 & 10), relative to said component (2 & W) after an event of an adhesive failure [0163 accidentally falls down in a usage process due to a condition that the adhering portion 11 comes loose from the wall W] without preventing said event (i.e. the safety restraint only becomes functional after the event)  [0163], where the safety wire is attached to said component (Figure 3).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Lan’s safety connecting member by threading the safety wire through Mattingly’s through hole and attaching said safety wire to said device; the safety wire thereby limiting movement of said block relative to said device after an event of an adhesive failure of said adhesive, without preventing said event. for the benefit of improving reliability of the mounted object by securing the object from being damaged in the event of a failure of a primary bonding to the component and because the second connecting member also improves the safety to any other object in a potential flight or fall path of the mounting block assembly by restraining the mounting block assembly if a primary bound fails [Lan 0006].

Claim 17. Dependent on the method in accordance with claim 16.  Mattingly further discloses  30said threaded hole (Fig. 3: threaded hole 15) having an opening (Fig. 3: top of threaded hole 15 open to receive pod 10) on said sensor mounting surface (Fig. 3:  sensor 10 is mounted into top opening of block 20 interface 15) and not having an opening (Fig. 3: the bottom on threaded hole 15 is not open) on said adhesive mounting surface (Fig. 3 adhesive surface is on the bottom of the block with no opening to threaded hole interface 15); and 4said mounting of said sensor (Fig. 3: sensor pod 10) comprises using a threaded fastener (Fig. 3: threaded fastener 15 supporting threaded walls) with said threaded hole (Fig. 3: threaded fastener 15 supporting threaded walls) in said block (Fig. 3: block 20) [0032 FIG. 3, the complementary and applying mounting torque to said threaded fastener (via 11) applied to secure said sensor (10) on said block (20)[0029].  

Claim 19.  Dependent on the method in accordance with claim 16.  Mattingly further discloses the counter torque feature (Fig. 3 holding/fastening holes 13) of said block (Fig. 3: block 20) comprises a counter torque hole (Fig. 3 holding/fastening holes 13) formed in said block [0041 mounting adapter 20 may have other types of interfaces that allow mounting adapter 20 to be easily installed with any type of tool. As just one example, mounting adapter 20 may have a screw driver interface] or [0033-0035   mounting adapter 20 may have a threaded hole or threaded shaft on its bottom to allow mounting directly to a higher level assembly … Additionally the pod and mounting adaptor may be combined with a variety of mounting studs and adhesives for securing to the final structure]; and said block (Fig. 3: block 20) consists of a single solid piece (Fig. 3: block 20 is a single piece). 

And where the limitation of applying said counter torque simultaneously 10with said mounting torque comprises: applying said counter torque using said counter torque hole formed in said block is taught with motivation to combine in the rejection of base Claim 16.

Claim 20. Dependent on the method as recited in claim 16.  Mattingly further discloses the counter torque feature of said block (Figs. 3 & 4 polygon and hexagon bodies 20) comprises two parallel flat surfaces of said block (Figs. 3 & 4: element 20 has opposing parallel surfaces) adapted for coupling to a wrench [0041], wherein applying said counter torque simultaneously with said mounting torque comprises: applying said counter torque using said wrench [0029, 0041].

Claims 21. Dependent on the method as recited in claim 20. 
Mattingly further discloses the block (Fig. 4: block 20) is hexagonal (Fig. 4 element 20 can be polygonal including hexagonal) and said counter torque feature of said block is two faces of said hexagonal block [0041, 0045]; wherein applying said counter torque simultaneous with said mounting torque comprises: applying said counter torque using said two faces of said hexagonal clock [0029, 0041]. 

Claim 1522. Dependent on the method as recited in claim 16.  Mattingly further discloses the sensor (Fig. 3: 10) mounting surface (Fig. 3: bottom horizontal surface of attachment 15 where the bottom of sensor pod 10 sits) is parallel (Fig. 3 horizontal surface of bottom of 15 is parallel to bottom horizontal surface of block 20) to said adhesive mounting surface (Fig. 3: bottom horizontal surface of block 20 with adhesive surface).  
 
Claim 23. Dependent on the method as recited in claim 16. Mattingly further discloses in figure 3 the block (20) consists of a single solid piece [0009].  Mattingly’s Fig. 3 embodiment does not disclose the sensor mounting surface is perpendicular to said first adhesive mounting surface.  However, Mattingly in the embodiment of Fig. 6 teaches a sensor mounting  surface is perpendicular (Fig. 6 shows the bottom of the threaded mounting is vertical) to said first adhesive mounting surface (Fig. 6 shows the bottom of the block 20 where adhesive is applied is horizontal) 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Mattingly’s embodiment of Fig. 6 with side mount of a sensor 

Claim 27. Dependent on the method in accordance with claim 16.  Mattingly further discloses removing said sensor (Fig. 3: sensor pod 10 removable threaded attachment 15) from said block [0032-0033 mounting adapter 20 by screwing them together. In general, the complementary standard interface 15 may be any]. 
Mattingly does not explicitly disclose removing a secured object from said block leaving said safety wire connected to said block and to said device.

Lan teaches removing a secured object from said block (10 & 12), leaving said safety wire (33) connected (331) to said block (10 & 12) and to (332) said device (2)[0163].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Lan’s safety connecting member wire with a threaded hole for securing a mounting device to a component with Mattingly’s adhered mounting and attached sensor because the connection member (e.g. safety wire)  threaded through a hole  improves reliability of the device by securing the mounted object  to the component with a stable connection through the width of the mounting and improves safety by preventing the disengagement of parts that would cause damage or safety concerns [Lan 0006].
Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Mattingly in view of Lan and in further view of Ikeda (US 20070188045; “Ikeda”). 

Claim 24. Dependent on the method as recited in claim 16. Mattingly further discloses an adhesive mounting (18 bottom plate) 

  Ikeda further teaches a first surface has a pattern to improve adhesive bonding.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Ikeda's chemically etched grooves and adhesive attachment with Mattingly’s first surface to provide an improved vibrating vertical mount between two elements with grooves that yield structural multi-axis support to the connected elements [Ikeda 00237].

Claim 25. Dependent on the method as recited in claim 24. Mattingly does not explicitly teach the pattern comprises groove 25cutouts. 

Ikeda teaches mounting a vibratory element to a mounting structure.  Ikeda further teaches the pattern comprises groove 25cutouts (Fig. 23, 201). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Ikeda's chemically etched grooves and adhesive attachment with Mattingly’s first surface to provide an improved vibrating vertical mount between two elements with grooves that yield structural multi-axis support to the connected elements [Ikeda 00237].

Claim 26. Dependent on the method as recited in claim 16. Mattingly does not explicitly teach the adhesive mounting has a chemical treatment to improve adhesive bonding.

Ikeda teaches mounting a vibratory element to a mounting structure.  Ikeda further teaches the first surface (18 bottom) has a chemical treatment to improve adhesive bonding [0239 photolithography and crystal processing to cut grooves].



Second rejection of the method claims (counter torque feature interpreted as a hole in accordance with Claim Interpretation under 112(f) as discussed above).

Claims 16-17, 19-23 & 27 are rejected under 35 U.S.C. 103 as being unpatentable over Mattingly (US 20140208876; “Mattingly”) in view of Lan (US 20170009936: ”Lan”) and in further view of Abdelgany (US 20070131063; “Abdelgany”).

Claim 16.  Mattingly discloses a method for mounting (Fig. 3: mounting adapter 20 with adhesive) a sensor (Fig. 3: sensor pod 10) on a device [0035 higher level assembly] comprising steps in 5no particular order: forming a mounting pad block (Fig. 3: mounting adapter 20 with adhesive) for mounting said sensor (Fig. 3: sensor pod 10) on said device [0035 higher level assembly]; forming an adhesive mounting surface (Fig. 3: bottom of 20 has adhesive surface) [0035 & 0045],  on said block Fig. 3: mounting adapter 20 with adhesive) for adhesively mounting said block [0035 & 0045] to said device [0035 higher level assembly]; forming a sensor mounting surface (Fig. 3: bottom of 20 has adhesive surface) on said block (Fig. 3: mounting adapter 20 with adhesive); 10forming a threaded hole (Fig. 3: treaded hole 15 in vertical portion of block 20) in said block (Fig. 3: block 20) for fastening of said sensor (Fig. 3: sensor pod 10) on said sensor mounting surface (Fig. 3: bottom of 20 has adhesive surface); and mounting [0032 FIG. 3, the complementary standard interface 15 allows the pod 10 to be coupled to the mounting adapter 20 by screwing them together. In general, the complementary standard interface 15 may be any type of interface that mates with the standard sensor interface 14 of the sensor pod 10] said sensor (Fig. 3: sensor pod 10) on said block  (Fig. 3: block 20) by using said threaded hole  (Fig. 3: threaded hole  for fastening of said sensor on said sensor mounting surface [0032]; adhesively mounting said block [0035 & 0045] on said device [0035 higher level assembly adhesively mounted];forming a counter torque feature (holes 13 in 20) in said block (Fig. 3: block 20) [0041 mounting adapter 20 may have other types of interfaces that allow mounting adapter 20 to be easily installed with any type of tool. As just one example, mounting adapter 20 may have a screw driver interface] or [0033-0035   mounting adapter 20 may have a threaded hole or threaded shaft on its bottom to allow mounting directly to a higher level assembly … Additionally the pod and mounting adaptor may be combined with a variety of mounting studs and adhesives for securing to the final structure]; and said mounting said sensor further comprises applying counter torque to said block using said counter torque feature in said block (holes 13 transmitting counter torque to studs) [0035] while simultaneously applying said mounting torque  to said threaded fastener to secure said sensor on said block [0029, 0041] (a wrench is used to tighten 10 into 20 [0041] where a wrench is used to interface with 20 [0041]; thereby reducing total torque coupled to said adhesive mounting surface (studs prevent rotation of 20 thus minimizing torque transmitted past 20) [0041]; wherein said sensor (Fig. 3: block 10) is a vibration sensor [0036] vibrationally coupled to said device [0035 higher level assembly] through said block (Fig. 3:  block 20) and said analysis is a vibration analysis [0048] relating to vibration of said device  [0035 higher level assembly] [0048  with varying sensitivities may be mounted within one mounting adapter 20 for tailoring to more specific needs, such as in vibration sensing].. 
Mattingly does not explicitly disclose:
a through hole in said bock, said through hole not penetrating said adhesive mounting surface. 
threading a safety wire through said through hole and attaching said safety wire to said device; the safety wire thereby limiting movement of said block relative to said device after an 20event of an adhesive failure of said adhesive, without preventing said event.
3)   the method step of applying a counter torque to said block using said counter    torque feature in said block while simultaneously applying said mounting torque. 


With regard to 1) Mattingly teaches in an alternative embodiment of Figure 8, forming a through hole (16) in a bock (106), said through hole not penetrating an adhesive mounting surface (bottom of 106 as seen in Figure 8); threading a safety wire through said through hole [0030].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Mattingly’s embodiment of Figure 3 by forming a through hole in said bock, said through hole not penetrating said adhesive mounting surface; threading a safety wire through said through hole for the benefit of providing secondary retention, as taught by Mattingly [0030], thus preventing loss of the block should it become detached and ensuring the detached block does not interfere with other components should it become detached.
With regard to 2) Lan teaches a safety wire (Fig. 3, 33) thereby limiting [0163] (Fig. 5) movement of said block (12 & 10), relative to said component (2 & W) after an event of an adhesive failure [0163 accidentally falls down in a usage process due to a condition that the adhering portion 11 comes loose from the wall W] without preventing said event (i.e. the safety restraint only becomes functional after the event)  [0163], where the safety wire is attached to said component (Figure 3)a mounting failure [0163 accidentally falls down in a usage process due to a condition that the adhering portion 11 comes loose from the wall W] without preventing said event [0163].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Lan’s safety connecting member by threading the safety wire through Mattingly’s through hole and attaching said safety wire to said device to Mattingly’s mounting block assembly adhesively bonded to a component because the secondary connecting 

With regard to 3) Abdelgany teaches a counter torque [0052] to said block (Fig. 16: mounting rod 7) using said counter torque feature (Fig. 16: Hole in mounting rod 7) [0052]  in said block (Fig. 16: mounting rod 7) while simultaneously applying said mounting torque (Fig. 16: Hole in mounting rod 7) [0052]  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Abdelgany’s detachable counter torque screwdriver insertable into a side hole for applying counter torque to the handle arrangement as a handle arrangement for Mattingly’s counter torqueing hole and screwdriver to hold Mattingly’s mounting block because providing a side counter torque hole improves the reliability of the mounting arrangement by stabilizing the mount during an opposing force installation and wherein stabilizing the mount improves the integrity of the installed device from damage [Abdelgany 0007].

Claim 17. Dependent on the method in accordance with claim 16.  Mattingly further discloses  30said threaded hole (Fig. 3: threaded hole 15) having an opening (Fig. 3: top of threaded hole 15 open to receive pod 10) on said sensor mounting surface (Fig. 3:  sensor 10 is mounted into top opening of block 20 interface 15) and not having an opening (Fig. 3: the bottom on threaded hole 15 is not open) on said adhesive mounting surface (Fig. 3 adhesive surface is  and 4said mounting of said sensor (Fig. 3: sensor pod 10) comprises using a threaded fastener (Fig. 3: threaded fastener 15 supporting threaded walls) with said threaded hole (Fig. 3: threaded fastener 15 supporting threaded walls) in said block (Fig. 3: block 20) [0032 FIG. 3, the complementary standard interface 15 allows the pod 10 to be coupled to the mounting adapter 20 by screwing them together. In general, the complementary standard interface 15 may be any type of interface that mates with the standard sensor interface 14 of the sensor pod 10] and applying mounting torque to said threaded fastener (via 11) applied to secure said sensor (10) on said block (20)[0029].  

Claim 19.  Dependent on the method in accordance with claim 16.  Mattingly further discloses the counter torque feature (Fig. 3 holding/fastening holes 13) of said block (Fig. 3: block 20) comprises a counter torque hole (Fig. 3 holding/fastening holes 13) formed in said block [0041 mounting adapter 20 may have other types of interfaces that allow mounting adapter 20 to be easily installed with any type of tool. As just one example, mounting adapter 20 may have a screw driver interface] or [0033-0035   mounting adapter 20 may have a threaded hole or threaded shaft on its bottom to allow mounting directly to a higher level assembly … Additionally the pod and mounting adaptor may be combined with a variety of mounting studs and adhesives for securing to the final structure]; and said block (Fig. 3: block 20) consists of a single solid piece (Fig. 3: block 20 is a single piece). 

And where the limitation of applying said counter torque simultaneously 10with said mounting torque comprises: applying said counter torque using said counter torque hole formed in said block is taught with motivation to combine in the rejection of base Claim 16.

Claim 20. Dependent on the method as recited in claim 16.  Mattingly further discloses the counter torque feature of said block (Figs. 3 & 4 polygon and hexagon bodies 20) comprises two parallel flat surfaces of said block (Figs. 3 & 4: element 20 has opposing parallel surfaces) adapted for coupling to a wrench [0041], wherein applyind said counter torque simultaneously with said mounting torque comprises: applying said counter torque using said wrench [0029, 0041].

Claims 21. Mattingly further discloses the block (Fig. 4: block 20) is hexagonal (Fig. 4 element 20 can be polygonal including hexagonal) and said counter torque feature of said block is two faces of said hexagonal block [0041, 0045]; wherein applying said counter torque simultaneous with said mounting torque comprises: applying said counter torque using said two faces of said hexagonal clock [0029, 0041]

Claim 1522. Dependent on the method as recited in claim 16.  Mattingly further discloses the sensor (Fig. 3: 10) mounting surface (Fig. 3: bottom horizontal surface of attachment 15 where the bottom of sensor pod 10 sits) is parallel (Fig. 3 horizontal surface of bottom of 15 is parallel to bottom horizontal surface of block 20) to said adhesive mounting surface (Fig. 3: bottom horizontal surface of block 20 with adhesive surface).  
 
Claim 23. Dependent on the method as recited in claim 16. Mattingly further discloses in figure 3 the block (20) consists of a single solid piece [0009].  Mattingly’s Fig. 3 embodiment does not disclose the sensor mounting surface is perpendicular to said first adhesive mounting surface.  However, Mattingly in the embodiment of Fig. 6 teaches a sensor mounting surface is perpendicular (Fig. 6 shows the bottom of the threaded mounting is vertical) to said first adhesive mounting surface (Fig. 6 shows the bottom of the block 20 where adhesive is applied is horizontal) 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Mattingly’s embodiment of Fig. 6 with side mount of a sensor with Mattingly’s as modified block because it increases the quality and commercial use of the device by providing assorted orientations of a sensor to meet a measuring requirement of a device in various axes and to meet unusual installation dimensions [Mattingly 0046].

Claim 27. Dependent on the method in accordance with claim 16.  Mattingly further discloses removing said sensor (Fig. 3: sensor pod 10 removable threaded attachment 15) from said block [0032-0033 mounting adapter 20 by screwing them together. In general, the complementary standard interface 15 may be any]. 

Mattingly does not explicitly disclose removing a secured object from said block leaving said safety wire connected to said block and to said device.

Lan teaches removing a secured object from said block (10 & 12), leaving said safety wire (33) connected (331) to said block (10 & 12) and to (332) said device (2)[0163].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Lan’s safety connecting member wire with a threaded hole for securing a mounting device to a component with Mattingly’s adhered mounting and attached sensor because the connection member (e.g. safety wire)  threaded through a hole  improves reliability of the device by securing the mounted object  to the component with a stable connection through the width of the mounting and improves safety by preventing the disengagement of parts that would cause damage or safety concerns [Lan 0006].

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Mattingly in view of Lan and Abdelgany and in further view of Ikeda (US 20070188045; “Ikeda”). 

Claim 24. Dependent on the method as recited in claim 16. Mattingly further discloses an adhesive mounting (18 bottom plate) 0045 higher level assembly designed to receive a block shaped sensor assembly, usually by glue or epoxy].  Mattingly does not explicitly disclose a first surface has a pattern to improve adhesive bonding 

Ikeda teaches mounting a vibratory element to a mounting structure.  Ikeda further teaches a first surface has a pattern to improve adhesive bonding.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Ikeda's chemically etched grooves and adhesive attachment with Mattingly’s first surface to provide an improved vibrating vertical mount between two elements with grooves that yield structural multi-axis support to the connected elements [Ikeda 00237].

Claim 25. Dependent on the method as recited in claim 24. Mattingly does not explicitly teach the pattern comprises groove 25cutouts. 

Ikeda teaches mounting a vibratory element to a mounting structure.  Ikeda further teaches the pattern comprises groove 25cutouts (Fig. 23, 201). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Ikeda's chemically etched grooves and adhesive attachment with Mattingly’s first surface to provide an improved vibrating vertical mount between two elements with grooves that yield structural multi-axis support to the connected elements [Ikeda 00237].

Claim 26. Dependent on the method as recited in claim 16. Mattingly does not explicitly teach the adhesive mounting has a chemical treatment to improve adhesive bonding.

Ikeda teaches mounting a vibratory element to a mounting structure.  Ikeda further teaches the first surface (18 bottom) has a chemical treatment to improve adhesive bonding [0239 photolithography and crystal processing to cut grooves].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Ikeda's chemically etched grooves and adhesive attachment with Mattingly’s first surface to provide an improved vibrating vertical mount between two elements with grooves that yield structural multi-axis support to the connected elements [Ikeda 00237].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856